DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been retrieved in the instant application on 10/22/2020. Priority is granted to JP2019-170004, filed 9/19/2019. 

Claims Status
Claim 12 has been cancelled. 
Claims 1-11 and 13-20 remain pending. 

Response to Arguments
	Applicant’s arguments made with respect to the rejection of claims 1 and 11 under 35 USC 101 have been fully considered but are not persuasive. 
	On page 7, Applicant initially argues that the claims as written are comparable to Example vii, which discusses a method of training a neural network. Applicant attempts to draw a parallel between the claimed invention and such subject matter is inapposite. 
Turning specifically to Example vii, the limitations of collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set” are understood as a hypothetical example of claims that do not recite an abstract idea. On their face, the claims speak to specific computer functionality related to the technical field of neural networks, image transformation, creating training data sets, and ultimately training a neural network. 
Applicant’s allegations that the recitation of elements such as a “commodity stock database and “customer information database” are akin to those elements of Example vii are incorrect. The limitations of the instant claims bear little – if any – semblance to Example vii because they do not set forth limitation that are clearly not abstract. Moreover, Applicant’s invention seeks to tackle a commercial problem using technology described at a high level, and lacks any clear recitation directed to addressing a problem in technology such as neural networks. 
Applicant is reminded that a claim is understood to recite a judicial exception (such as an abstract idea) when the claims sets forth or describes the exception. Any consideration of additional elements occurs in prong 2 of step 2A. 
With respect to the claims, claim 1 sets forth limitations that set forth or describe a commercial process, such as a sales or marketing activity. This is because the limitations of detect a store visit of a customer registered in the customer information database, recognize an action of the customer as a commodity search action using image data, responsive to recognizing the customer action as a commodity search action from the image data, acquire commodity information of a search target commodity from the commodity stock database, the commodity information comprising display position information for the search target commodity, the display position information indicating a position where the search target commodity is located within the store, and transmit the commodity information. These limitations describe the procedure by which a customer is detected so as to ultimately provide commodity information including location of the commodity within the store to that customer, which clearly represents a process for assisting a customer with the location (and ultimately the potential purchase) of an item, is readily understood as either a sales or marketing activity, and thus a commercial process. This remains true regardless of whether other elements (e.g., databases, servers) – which are considered under prong 2 - are present within the claim. 
For these reasons, the Examiner maintains that the claims recite an abstract idea under step2A, prong 1. 

Turning to Applicant’s arguments regarding step 2A (prong 2), the Examiner again disagrees. Applicant emphasizes portions of the specification that speak to using devices (such as smart phones) in assisting customer searching for a commodity (e.g., notifying a user when the search target commodity is out of stock). The improvement results in “easing” dissatisfaction and distrust (see Remarks, p. 10). The improvement that is manifested by the claims is to the commercial process of searching and locating a commodity such that the customer experience during the commercial process is improved. While the invention may utilize computerized elements, the invention claimed does not provide any sort of improvement to a technical field. 
With specific regard concerning to Applicant’s arguments referencing example 42, the Examiner again disagrees. The claims of example 42 that were found eligible were found eligible because they recited “a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format.
The analysis of Example 42 therefor emphasized the underlying conversion of information to a standardized format:
“Specifically, the additional elements recite a specific improvement over prior art systems by
allowing remote users to share information in real time in a standardized format regardless of
the format in which the information was input by the user. Thus, the claim is eligible because it
is not directed to the recited judicial exception (abstract idea).”
The claims at issue do not address any specific manner of converting or standardizing information so that it may be shared. At best, the claims merely use generic computing components to transmit information. 
The Examiner further references example 40 of the Office guidance (which is similar to Example vii cited by Applicant – see 101 Examples 37-42). Example 40 clearly sought to provide improvements in the realm of network monitoring (a technical field). With further respect to Example 40, the analysis therein clearly stated that the claims were directed to a particular improvement in collecting traffic data by limiting collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition so as to avoid excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition, and provided a specific improvement over prior systems, resulting in improved network monitoring.
Considered both individually or as a whole, the additional elements of the claims amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely use a computer as a tool to perform an abstract idea), and represent nothing for than a general link the use of the abstract idea to a particular technological environment or field of use (such as the Internet or computers or networks). The Examiner maintains that the claimed invention does not offer improvements akin to those in either example 40 or 42, or the other eligible examples provided in the guidance or by the courts. Again, reciting elements such as servers, databases, portable terminals, etc. as claimed represents nothing more than merely implementing the abstract idea using generic computing technology, and generally linking the abstract idea to a particular technological environment. 
Lastly, Applicant’s arguments with respect to step 2B are also unpersuasive. This is because Applicant relies on similar logic regarding a technical improvement as discussed in prong 2 of step 2A. As discussed above, taken individually or as a whole the additional elements of the claims do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself) because the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Moreover, as noted in the previous rejection, the claims simply employ well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see: Non-Final Action mailed 2/22/2022, p. 5). 
For these reasons, the Examiner has maintained the rejection under 35 USC 101 below.

Applicant arguments made with respect to amended claims 1-10 and the rejection under 35 USC 103 have been fully considered but are moot in view of new grounds of rejection. Applicant’s amendments necessitated the new grounds of rejection. 

Applicant arguments made with respect to amended claims 11 and 13-20 and the rejection under 35 USC 103 have been fully considered but are not persuasive. 
Applicant’s argument center on the scope of “visual line direction”. Applicant argues that “A person having ordinary skill in the art would have understood that nothing in Hurewitz explains that a customer path of movement through a store is the same as a visual line direction of the customer” and that “nothing in Hurewitz explain how a visual line direction would be determined”. Initially, the Examiner emphasizes that the claims only broadly recite the recognition of “a visual line direction”. No limitations on how the analysis of visual line direction is performed have been included in the claims, not have the claims provided a specific limitation defining the scope of “visual line direction”. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, one of ordinary skill in the art would have understood that a broad and reasonable interpretation of “visual line direction” would include the movement within the store, especially because Hurewitz tracks both the movement as well as user engagement/interaction with an item (see: 0003, 0021, 0026). Moreover, tracking the interactions of Hurewitz includes detecting “emotional reactions can be tied to physical products 110 that are found at that location and are being viewed by the customer 130” (0029). More fully, 0029 of Hurewitz discloses that “Because the customer's location within the retail store 102 is known by the sensor's 170” the emotional reactions related to products “and are being viewed” may be obtained. 
The Examiner maintains that one of ordinary skill in the art would have readily understood the tracked movement along a path a customer is traveling within the store, absent some further limitation within the claim, is itself analogous to a visual line direction because the movement is indicative of the visual direction of the customer. This is also true for the teachings of White, which discloses determination and projection of a path the customer carrying the mobile device has traveled and will travel if continuing on the same path (i.e., the projected path being indicative of a visual line direction of travel). 
Even assuming arguendo this were not readily apparent to one of ordinary skill, (which the Examiner does not acquiesce), the Examiner underscores that the combined tracking of movement and interaction – which includes the emotional reaction to a viewed product – indicates that the movement amongst the store includes a visual line direction. This is because Hurewitz expressly includes that a product is being viewed, which indicates a visual line direction to a product. 

Lastly, the Examiner further reiterates that the claims are silent as to any particular manner of analyzing a visual line direction. Notably, even the spec only details that this is performed using “known techniques” (e.g., p. 12, lines 13-14). Thus, as Hurewitz discloses the combined tracking of movement and interaction (which includes product viewing), and Hurewitz further discloses that this information is captured from visual cameras, the analysis is understood to be performed at least in part relative to image information from the cameras. 
For these reasons, the rejection under 35 USC 103 of Hurewitz in view of Stern and White has been maintained. 













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-10, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:
store and manage commodity information of commodities in a store; 
store and manage customer information; and 
a server configured to: 
detect a store visit of a customer registered in the customer information database, 
recognize an action of the customer as a commodity search action using image data from a camera that captures customer actions, 
responsive to recognizing the customer action as a commodity search action from the image data, acquire commodity information of a search target commodity from the commodity stock database, the commodity information comprising display position information for the search target commodity, the display position information indicating a position where the search target commodity is located within the store, and 
transmit the commodity information.	

	These limitations emphasized above recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which commodity information may be determined and sent to a customer during a shopping session. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.	

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a commodity stock database, a customer information database, a server, a camera that captures customer actions, and a portable information terminal carried by the customer. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, limitations such as storing (e.g., commodity information, customer information) and transmitting represent little more than extra-solution activity (e.g. presentation of offers, storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
storing and retrieving information in memory
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-10, under prong 1 of step 2A these claims recite more complexities descriptive of the abstract idea itself, while also inheriting the abstract idea of independent claim 1. As such, claims 2-10 are understood to recite an abstract idea under step 2A (prong 1). 

Under step 2A (prong 2), these claims also do not integrate the abstract idea into a practical application. Considered both individually and as a whole, claims 2-10 rely on similar additional elements in facilitating the performance of the abstract commercial process.  As with claim 1, the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 

Under step 2B, claims 2-10 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 11 and 13-20, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 11 as representative, claim 1 recites:
store and manage commodity information of commodities in a store; 
store and manage customer information; and 
a server configured to: 
detect a store visit of a customer registered in the customer information database, 
recognize an action of the customer as a commodity search action using image data from a camera that captures customer actions, 
responsive to recognizing the customer action as a commodity search action from the image data, acquire commodity information of a search target commodity from the commodity stock database, 
analyzing, by the server, a visual line direction of the customer from the image data; 
estimating, by the server, the search target commodity based on display position information of commodities stored in the commodity stock database and the visual line direction, and 
transmit the commodity information.	

	These limitations emphasized above recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which commodity information may be determined and sent to a customer during a shopping session. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.	

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 11 does recite additional elements, including a commodity stock database, a customer information database, a server, a camera that captures customer actions, and a portable information terminal carried by the customer. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 11 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, limitations such as storing (e.g., commodity information, customer information) and transmitting represent little more than extra-solution activity (e.g. presentation of offers, storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 
In view of the above, under Step 2A (prong 2), claim 11 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 11, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 11 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
storing and retrieving information in memory
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 11 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 1320, under prong 1 of step 2A these claims recite more complexities descriptive of the abstract idea itself, while also inheriting the abstract idea of independent claim 1. As such, claims 2-10 are understood to recite an abstract idea under step 2A (prong 1). 
Under step 2A (prong 2), these claims also do not integrate the abstract idea into a practical application. Considered both individually and as a whole, claims 13-20 rely on similar additional elements in facilitating the performance of the abstract commercial process.  As with claim 11, the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Under step 2B, claims 13-20 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 13-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 


Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (US 20140365334) in view of Stern (US 20160180404) and Gibson (US 20150269645).

Regarding claim 1, Hurewitz (US 20140365334) discloses a commodity information notification system comprising: 
a commodity stock database configured to store and manage commodity information of commodities in a store (see: Fig. 2 #230, 0035); 
a customer information database configured to store and manage customer information (see: Fig. 2 #220, 0034, Fig. 4 #470); and 
a server (e.g., Fig. 3, 0045-0046) configured to: 
detect a store visit of a customer registered in the customer information database (see: 0003 (identifying the customer as a known customer in the retail store customer database), Fig. 7 #705, 0078, Fig. 9 #960), 
recognize an action of the customer as a commodity search action using image data from a camera that captures customer actions (see: 0029 (identify the product 110 that the customer 132 was interacting with), 0053 (track the customer 130 through the store 102; identify when the customer 130 is interacting with a product 110 in the store 102), Fig. 7 #735, 0083),
Note: Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. The sensor capture the path and interaction data, which are indicative of a product search. 

Notably, Hurewitz discloses communicating with a customer at a customer location (Fig. 10). Despite this, and despite the above teachings, Hurewitz does not disclose:
responsive to recognizing the customer action as a commodity search action from the image data, acquire commodity information of a search target commodity from the commodity stock database, and 
transmit the commodity information to a portable information terminal carried by the customer.

	To this accord, and in the same field of endeavor, Stern discloses an in-store shopping system that is configured to:
responsive to recognizing the customer action as a commodity search action from the image data (see: Fig. 4 #410, 0056, Fig. 6 #610), acquire commodity information of a search target commodity from the commodity stock database (see: Fig. 4 #420, 0058, Fig. 6 #620), and 
transmit the commodity information to a portable information terminal carried by the customer (see: Fig. 7, 0089, Fig. 4 #420, 0058).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz to have utilized the known technique of transmitting specific information to the customer device as taught by Stern in order to  have provided a merchant an enhanced manner to analyze a consumer's engagement with the merchant and its inventory and improve the consumer experience, affording the merchant the ability to evaluate tactics to improve sales (see: Stern: 0021, 0076, 0088).

	Lastly, though Hurewitz in view of Stern discloses transmitting commodity information in the form of detailed information such as specification, [rice, and customer reviews (see: Stern: Fig. 7 #725, 0089), the combination does not disclose where the commodity information comprises display position information for the search target commodity, the display position information indicating a position where the search target commodity is located within the store. This information, however, is considered non-functional descriptive material. When the prior art describes all the claimed structural and functional relationships, but the prior art describes a different descriptive material than the claim, then the descriptive material is nonfunctional and will not be given little patentable weight. That is, such a scenario presents no new and unobvious functional relationship between the descriptive material and the substrate. The claims differ from the prior art solely by the type of commodity information that is acquired and transmitted. Merely labeling the data differently from that of the prior art does not patentably distinguish the claimed invention. [See: MPEP 2111.05].

	Even assuming arguendo that the commodity information is not non-functional (which the Examiner does not acquiesce), one of ordinary skill in the art would have readily understood that such features were well-established before the effective filing date of the invention and would have been obvious. 
	For example, Gibson discloses acquiring and transmitting information of a commodity, the information including detailed information such as item identity, ingredients, associated nutritional information, location (i.e., position), and the like (see: 0016, 0022, 0036, Fig. 3 #310 (location B18)). Thus, Gibson discloses the known technique of acquiring and transmitting commodity information that comprises display position information for a commodity that indicates position where the commodity is located within the store. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz in view of Stern to have expressly acquired and transmitted position information of a target commodity as taught by Gibson in order to have provided a shopper enabled a shopper to more readily identify a specific location where a product can be obtained within a physical store (see: Gibson: 0045, 0048). 


4. The system according to claim 1, wherein the commodity information includes at least one of a commodity code, an item, a price, a commodity image, display position information, or stock information (see: Stern: Fig. 7 #725).
Note: Even presuming arguendo Stern did not provide such teachings, merely labeling the data differently than that in the prior art represents non-functional descriptive material that does not distinguish the claims from the prior art. 

	5. The system according to claim 1, wherein the commodity stock database is further configured to store a history of the commodity (see: Hurewitz: 0035 (e.g., local-store inventory info, physical store display location).
	Note: Even presuming arguendo the data of the product database in does not represent history of the commodity, claim 5 merely sets forth a different type of data that is stored. This data is non-functional descriptive data. The examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship imposed by the descriptive material. 

6. The system according to claim 1, wherein the customer information comprises at least one of a customer number, a name, an age, customer terminal information, or face image data of the customer (see: Hurewitz: 0034 (a unique identifier or "user ID" that is linked to personally-identifying information and the customer's purchase history), 0049).


Claims 2-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of Stern and Gibson as applied to claim 1 above, and further in view of White (US 20170032442). 

Regarding claim 2, Hurewitz in view of Stern and Gibson discloses all of the above including where the system is configured to analyze a visual is ca direction of the customer from the image data (see: Hurewitz: 0003, 0021 (sensors 152 are provided to detect customers 130, 132 as they visit different parts of the store 102; each sensor 152 is able to track the movement of an individual customer), 0026, 0029 (“…emotional reactions can be tied to physical products 110 that are found at that location and are being viewed by the customer 130”)). 
Note: the tracked movement/path including the interaction (e.g., viewing product) is analogous to a visual line direction that is determined by analyzing image data from the camera sensors. See also the detailed explanation above under the heading Response to Arguments. 

The combination, however, does not disclose wherein the server is further configured to: 
estimate the search target commodity based on display position information of commodities stored in the commodity stock database and visual line information of the customer.
To this accord, White discloses a system utilized within a shopping facility that is configured to analyze a visual line direction of the customer (see: 0025 (determination and projection of a path the customer carrying the mobile device has traveled and will travel if continuing on the same path), 0031 (plotted current location, path prediction), 0036, 0042, Fig. 3),
Note: current location and path are analogous to visual line direction, which is obtained through sensors. 
estimate the search target commodity based on stored display position information of commodities stored in the commodity stock database and visual line information of the customer (see: 0033, 0036, Fig. 4 #404).
Note: a product recommendation (search target commodity) is based on the location and path (i.e., the visual line direction). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz in view of Stern to have utilized the known technique of analyzing position and path as taught by White in order to have enabled the system of Hurewitz and Stern to have better met the needs of customers within a shopping facility without the expense and training normally required to meet those needs (see: White: 0001). 

3. The system according to claim 2, wherein the display position information comprises at least one of a floor number, an area, a rack number, or a shelf level number (see: Hurewitz: 0080 (within that area), 0078 (detected at first, second location); White: 0029-0030 (defined areas), Fig. 2).
Note: both Hurewitz and White disclose the location information to include a specific area of the facility. Even presuming arguendo this were not the case, merely labeling the position data differently than that in the prior art represents non-functional descriptive material that does not distinguish the claims from the prior art. 

7. The system according to claim 1, wherein the server is further configured to estimate the search target commodity based on a commodity purchase history stored in the customer information database and position information of the customer (see: Hurewitz: 0049; Stern: 0066, 0064; White: 0014, 0034, Fig. 4 #404).
Note: each of Hurewitz and Stern disclose using purchase history, while White expressly discloses using the combination of purchase history and current location (e.g., 0014). 

8. The system according to claim 7, wherein the server is further configured to estimate the search target commodity based on the purchase planned commodity information registered in the commodity stock database and position information of the customer (see: Hurewitz: 0040 (create “wish lists” or shopping lists); White: 0014 (wish list, shopping list), 0029 (recommendation includes identifying products that the customer has previously expressed an interest in, has included on a wish or shopping list), 0034).

9. The system according to claim 8, wherein the server is configured to transmit the commodity information via an electric communication line (see: Stern: Fig. 4 #430, 0067; White: Fig. 4 #406, 0033).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of Stern and Gibson as applied to claim 1 above, and further in view of Vanska (US 20040093274). 

Regarding claim 10, Hurewitz in view of Stern and Gibson discloses all of the above as noted but does not disclose:
responsive to determining that the search target commodity is out of stock the server is configured to: query the commodity stock database using the commodity information; and determine a substitute commodity to transmit to the portable information terminal.
To this accord, and also in the field on in-store shopping, Vanska discloses a system for determining substitute products that uses stored data records for items offered for sale (see: Fig. 5 #500, 0041). More specifically, a shopping list application identifies items on a shopping list and determines their availability from a field in the data record (0043). When the item is indicated as unavailable, Vanska references a substitute items field (e.g., Fig. 5 #510) of the data record (see: 0045). As Vanska consults the data record for availability and substitues based on the item(s) of the shopping list), Vanska discloses responsive to determining that the search target commodity is out of stock the server is configured to: query the commodity stock database using the commodity information. 
Further, as Vanska identifies the substitute items for presentation (see: 0045, 0056, Fig. 3 #314), Vanska also discloses determines a substitute commodity to transmit to the portable information terminal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz in view of Stern and Gibson to have utilized the known technique of determining substitutes as taught by Vanska in order to have provided a mechanism to facilitate a consumer's shopping experience in a more pleasant manner such that a consumer is advised of a true substitute for desired items that may be out of stock (see: Vanska: 0003, 0005, 0007).




Claims 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (US 20140365334) in view of Stern (US 20160180404) and White (US 20170032442).

Regarding claim 11, Hurewitz discloses a commodity information notification method comprising: 
storing, by a commodity stock database, information of commodities in a store (see: Fig. 2 #230, 0035); 
storing, by a customer information database, customer information (see: Fig. 2 #220, 0034, Fig. 4 #470); and 
detecting, by a server, a store visit of a customer registered in the customer information database (see: 0003 (identifying the customer as a known customer in the retail store customer database), Fig. 7 #705, 0078, Fig. 9 #960), 
recognize, by the server, an action of the customer as a commodity search action using image data from a camera that captures customer actions (see: 0029 (identify the product 110 that the customer 132 was interacting with), 0053 (track the customer 130 through the store 102; identify when the customer 130 is interacting with a product 110 in the store 102), Fig. 7 #735, 0083),
Note: Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. The sensor capture the path and interaction data, which are indicative of a product search. 
analyzing, by the server, a visual line direction of the customer from the image (see: 0003, 0021, 0026, 0029 (“…emotional reactions can be tied to physical products 110 that are found at that location and are being viewed by the customer 130”)). 
Note: the tracked movement/path including the interaction (e.g., viewing product) is analogous to a visual line direction that is determined by analyzing image data from the camera sensors. See also the detailed explanation above under the heading Response to Arguments. 

Notably, Hurwitz discloses communicating with a customer at a customer location (Fig. 10). Despite this, and despite the above teachings, Hurewitz does not disclose:
responsive to recognizing the customer action as a commodity search action from the image data, acquiring, by the server, commodity information of a search target commodity from the commodity stock database, 
transmitting, by the server, the commodity information to a portable information terminal carried by the customer.

	To this accord, and in the same field of endeavor, Stern discloses an in-store shopping system that is configured to:
responsive to recognizing the customer action as a commodity search action from the image data (see: Fig. 4 #410, 0056, Fig. 6 #610), acquire commodity information of a search target commodity from the commodity stock database (see: Fig. 4 #420, 0058, Fig. 6 #620), and 
transmit the commodity information to a portable information terminal carried by the customer (see: Fig. 7, 0089, Fig. 4 #420, 0058).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz to have utilized the known technique of transmitting specific information to the customer device as taught by Stern in order to  have provided a merchant an enhanced manner to analyze a consumer's engagement with the merchant and its inventory and improve the consumer experience, affording the merchant the ability to evaluate tactics to improve sales (see: Stern: 0021, 0076, 0088).

Additionally, though disclosing analyzing image data from camera sensor to determine visual line direction, Hurewitz does not disclose estimating the search target commodity based on display position information of commodities stored in the commodity stock database and visual line information of the customer.
To this accord, White discloses a system utilized within a shopping facility that is configured to analyze a visual line direction of the customer (see: 0025 (determination and projection of a path the customer carrying the mobile device has traveled and will travel if continuing on the same path), 0031 (plotted current location, path prediction), 0036, 0042, Fig. 3),
Note: current location and path are analogous to visual line direction, which is obtained through sensors. 
estimate the search target commodity based on display position information of commodities stored in the commodity stock database and visual line information of the customer (see: 0033, 0036, Fig. 4 #404).
Note: a product recommendation (search target commodity) is based on the location and path (i.e., the visual line direction). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz in view of Stern to have utilized the known technique of analyzing position and path as taught by White in order to have enabled the system of Hurewitz to have better met the needs of customers within a shopping facility without the expense and training normally required to meet those needs (see: White: 0001). 
     13. The commodity information notification method according to claim 11, wherein the display position information comprises at least one of a floor number, an area, a rack number, or a shelf level number (see: Hurewitz: 0080 (within that area), 0078 (detected at first, second location); White: 0029-0030 (defined areas), Fig. 2).
Note: both Hurewitz and White disclose the location information to include a specific area of the facility. Even presuming arguendo this were not the case, merely labeling the position data differently than that in the prior art represents non-functional descriptive material that does not distinguish the claims from the prior art. 

14. The commodity information notification method according to claim 11, wherein the commodity information includes at least one of a commodity code, an item, a price, a commodity image, display position information, or stock information (see: Stern: Fig. 7 #725).
Note: Even presuming arguendo Stern did not provide such teachings, merely labeling the data differently than that in the prior art represents non-functional descriptive material that does not distinguish the claims from the prior art. 

15. The commodity information notification method according to claim 11, wherein the commodity stock database is further configured to store a history of the commodity (see: Hurewitz: 0035 (e.g., local-store inventory info, physical store display location).
	Note: Even presuming arguendo the data of the product database in does not represent history of the commodity, claim 5 merely sets forth a different type of data that is stored. This data is non-functional descriptive data. The examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship imposed by the descriptive material. 

16. The commodity information notification method according to claim 11, wherein the customer information comprises at least one of a customer number, a name, an age, customer terminal information, or face image data of the customer (see: Hurewitz: 0034 (a unique identifier or "user ID" that is linked to personally-identifying information and the customer's purchase history), 0049).
Note: Even presuming arguendo the data of the product database in does not represent history of the commodity, claim 6 merely sets forth a different type of data/information. This data is non-functional descriptive data. The examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship imposed by the descriptive material.


17. The commodity information notification method according to claim 11, further comprising estimating, by the server, the search target commodity based on a commodity purchase history stored in the customer information database and position information of the customer (see: Hurewitz: 0049; Stern: 0066, 0064; White: 0014, 0034, Fig. 4 #404).
Note: each of Hurewitz and Stern disclose using purchase history, while White expressly discloses using the combination of purchase history and current location (e.g., 0014). 

18. The commodity information notification method according to claim 17, further comprising estimating, by the server, the search target commodity based on the purchase planned commodity information registered in the commodity stock database and position information of the customer (see: Hurewitz: 0040 (create “wish lists” or shopping lists); White: 0014 (wish list, shopping list), 0029 (recommendation includes identifying products that the customer has previously expressed an interest in, has included on a wish or shopping list), 0034).
19. The commodity information notification method according to claim 18, wherein the server is configured to transmit the commodity information via an electric communication line (see: Stern: Fig. 4 #430, 0067; White: Fig. 4 #406, 0033).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of Stern and Gibson as applied to claim 11 above, and further in view of Vanska (US 20040093274). 

Regarding claim 20, Hurewitz in view of Stern and Gibson discloses all of the above as noted but does not disclose:
responsive to determining that the search target commodity is out of stock the server is configured to: query the commodity stock database using the commodity information; and determine a substitute commodity to transmit to the portable information terminal.
To this accord, and also in the field on in-store shopping, Vanska discloses a system for determining substitute products that uses stored data records for items offered for sale (see: Fig. 5 #500, 0041). More specifically, a shopping list application identifies items on a shopping list and determines their availability from a field in the data record (0043). When the item is indicated as unavailable, Vanska references a substitute items field (e.g., Fig. 5 #510) of the data record (see: 0045). As Vanska consults the data record for availability and substitues based on the item(s) of the shopping list), Vanska discloses responsive to determining that the search target commodity is out of stock the server is configured to: query the commodity stock database using the commodity information. 
Further, as Vanska identifies the substitute items for presentation (see: 0045, 0056, Fig. 3 #314), Vanska also discloses determines a substitute commodity to transmit to the portable information terminal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Hurewitz in view of Stern and Gibson to have utilized the known technique of determining substitutes as taught by Vanska in order to have provided a mechanism to facilitate a consumer's shopping experience in a more pleasant manner such that a consumer is advised of a true substitute for desired items that may be out of stock (see: Vanska: 0003, 0005, 0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619